DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art teaches most aspects of the claimed invention, including a diffraction grating for an x-ray phase contrast imaging system, where a material layer, of the plurality of material layers formed on a surface of a substrate and laterally spaced from each other across the surface of the substrate, has a plurality of materials formed one on top of another in a direction perpendicular to the surface of the substrate, where at least one of the plurality of materials has a k-edge greater than gold and includes gold (see at least Kaneko, US 2012/0051508 A1, Fig.2B, where layer 23 includes gold and bismuth, par.0049, where bismuth is known to have a k-edge higher than that of gold).
However, the prior art of record neither teaches nor reasonably suggests that a thickness of gold in the material layer of the plurality of material layers is less than approximately 30% of a total thickness of the material layer, as required by the combinations as claimed in each of claims 1, 10 and 11.  Kaneko teaches that one of the material layers 24 is pure gold (par.0046), and therefore constitutes much more than 30% of the total thickness of the plurality of layers.
US patent documents to Mohr teach the opposite concern, where the absorption edge of gold is too high, such that gold needs to be paired with a material (tungsten) that has a lower k-edge in order to smooth the attenuation of the grating as a function of energy (Figs.1 and 2, see pars.0005, 0010, 0020, and 0035 of the 2013 PG-PUB to Mohr).  The teachings of Mohr do not suggest that a material with a higher k-edge than gold is necessary.
US patent documents to Appleby, and to Setomoto, each suggest combining gold with higher k-edge elements, including lead and/or bismuth, in the abstract.  There are no concrete examples, nor any relevant guidance for absolute or relative layer thicknesses or for particular combinations of specific materials for a given plurality of layers.

Claims 2-9 and 12-15 are allowed by virtue of their dependence upon claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884